DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 12/7/20, 3/30/21, 8/24/21, 12/21/21 and 3/28/22 are considered by examiner, except for documents where lined through because of being unable to be found in the file.

                                                               Drawings
3.           All drawings filed on 12/7/20 are approved by examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	The application has been amended as follows:
	In claim 1, line 3, before “waveform”, “resonate” has been changed to -- resonant --.
	In claim 11, line 3, before “waveform”, “resonate” has been changed to -- resonant --.

Allowable Subject Matter
6.	Claims 1-20 are allowable over prior art of record.

7.	None of prior art of record taken alone or in combinations shows a power converter controller and a method thereof comprising at least a fractional valley controller configured to receive the valley detection signal and the desired off-time and to determine a target number of valleys of the resonant waveform at the drain node of the main switch, the target number of valleys corresponding to the desired off-time of the main switch, the fractional valley controller generating a PWM reset signal to modulate an off-time of the main switch between a plurality of modulated off-times; and a PWM ramp generator configured to receive the PWM reset signal and to control the off-time of the main switch between the plurality of modulated off-times based on the PWM reset signal; wherein: the target number of valleys corresponds to a non-integer number of valleys of the resonant waveform at the drain node of the main switch; each of the modulated off-times of the main switch corresponds to an integer number of valleys; and the plurality of modulated off-times of the main switch has an average value that corresponds to the desired off-time as recited in claims of the present application.

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838